 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    GABRIEL SMITH,

10                                  Plaintiff,             CASE NO. C19-1003-RSL-MAT

11           v.
                                                           ORDER RE: FIRST MOTION TO
12    DREAM FORGE ENTERTAINMENT LLC,                       DISMISS AND AMENDED
      et al.,                                              COMPLAINT
13
                                    Defendants.
14

15

16          Plaintiff initiated this matter with a complaint filed on June 27, 2019. (Dkt. 1.) Defendants

17   filed a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6) in lieu of an answer.

18   (Dkt. 13.) Plaintiff responded to defendants’ motion with an amended complaint (Dkt. 15), timely

19   submitted pursuant to Rule 15(a)(1)(B), as well as a response deeming defendants’ motion moot

20   in light of the amended pleading (Dkt. 16). Defendants subsequently filed a Motion to Dismiss

21   the First Amended Complaint. (Dkt. 17.)

22          As plaintiff observes in the response to defendants’ first motion, the filing of an amended

23   complaint supersedes the original complaint and renders it without legal affect. Lacey v. Maricopa



     ORDER
     PAGE - 1
 1   Cnty., 693 F.3d 896, 927 (9th Cir. 2012); see also see also Valadez-Lopez v. Chertoff, 656 F.3d

 2   851, 857 (9th Cir. 2011) (“[I]t is well-established that an amended complaint supersedes the

 3   original, the latter being treated thereafter as non-existent.”). The Court, as such, herein STRIKES

 4   as moot defendants’ first Motion to Dismiss. (Dkt. 13.) Defendants’ Motion to Dismiss the First

 5   Amended Complaint (Dkt. 17) remains pending and will be addressed by the Court. The Clerk is

 6   directed to send a copy of this Order to the parties.

 7          DATED this 25th day of October, 2019.

 8

 9                                                           A
                                                             Mary Alice Theiler
10                                                           United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER
     PAGE - 2
